ACCEPTED
                                                                                                                                         06-15-00152-CR
                                                                                                                              SIXTH COURT OF APPEALS
                                                                                                                                    TEXARKANA, TEXAS
Appellate Docket Number:         06-15-00152-CR                                                                                     9/25/2015 9:06:55 AM
                                                                                                                                        DEBBIE AUTREY
                                                                                                                                                  CLERK
Appellate Case Style: Style:     Angela Beth Villines
                           Vs.   State of Texas

                                                                                                                FILED IN
Companion Case:                                                                                          6th COURT OF APPEALS
                                                                                                           TEXARKANA, TEXAS
                                                                                                         9/25/2015 9:06:55 AM
                                                                                                             DEBBIE AUTREY
Amended/corrected statement:                                                                                     Clerk


                                              DOCKETING STATEMENT (Criminal)
                                             Appellate Court: 6th Court of Appeals
                                   (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                             II. Appellant Attorney(s)
First Name:     Angela                                                          Lead Attorney
Middle Name: Beth                                                       First Name:          Michael
Last Name:      Villines                                                Middle Name: Douglas
Suffix:                                                                 Last Name:           Mosher
Appellant Incarcerated?          Yes    No                              Suffix:
Amount of Bond:                                                             Appointed                       District/County Attorney
Pro Se:                                                                     Retained                        Public Defender
                                                                        Firm Name:              The Mosher Justice Center
                                                                        Address 1:           50 North Main
                                                                        Address 2:
                                                                        City:                Paris
                                                                        State:       Texas                        Zip+4:    75460
                                                                        Telephone:           903/785-4721           ext.
                                                                        Fax:         903/785-5319
                                                                        Email:       mdm@mosherjusticectr.com
                                                                        SBN:         XXX-XX-XXXX

                                                                                                                            Add Another Appellant/
                                                                                                                                  Attorney




                                                                  Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        The State of Texas                                                   Lead Attorney
Middle Name:                                                                    First Name:          Gary
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Young
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed             District/County Attorney
Pro Se:                                                                             Retained                  Public Defender
                                                                                Firm Name:              Lamar County Attorney
                                                                                Address 1:           Lamar County Courthouse
                                                                                Address 2:           119 North Main
                                                                                City:                Paris
                                                                                State:       Texas                       Zip+4:    75460
                                                                                Telephone:           903/737-2458           ext.
                                                                                Fax:         903/737-2455
                                                                                Email:         gyoung@co.lamar.tx.us
                                                                                                                                    Add Another Appellee/
                                                                                SBN:                                                     Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:           jury or   non-jury?
                                       Offenses against persons (other)
or type of case):                                                               Date notice of appeal filed in trial court: August 28, 2015
Type of Judgment: Final Judgment
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: August 28, 2015
Offense charged: Manslaughter                                                   Punishment assessed: 15 years TDCJ

Date of offense:     September 29, 2012                                          Is the appeal from a pre-trial order?       Yes       No
Defendant's plea: Not Guilty                                                     Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed:
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed:
Date of hearing: August 28, 2015                         NA
Date of order:                                           NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling:



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    Sixth District Court                                            Clerk's Record:
County: Lamar                                                             Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            25003                    Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested: Sep 8, 2015
                                                                          If no, date it will be requested:
First Name:       Eric                                                    Were payment arrangements made with clerk?
Middle Name:                                                                                                       Yes      No   Indigent
Last Name:        Clifford
Suffix:
Address 1:        Lamar County Courthouse
Address 2:        119 North Main Street
City:             Paris
State:    Texas                      Zip + 4: 75460
Telephone:        903/737-2431           ext.
Fax:
Email:


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested:
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Terri
Middle Name:
Last Name:        Spangler
Suffix:
Address 1:        Lamar County Courthouse
Address 2:        119 North Main
City:             Paris
State:    Texas                      Zip + 4: 75460
Telephone:        903/737-2431           ext.
Fax:
Email:


                                                                    Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: September 24, 2015

                                                                                      State Bar No: 14580100
Printed Name:

Electronic Signature: /s/ Michael D. Mosher                                           Name: Michael D. Mosher
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on September 24, 2015         .




Signature of counsel (or pro se party)                            Electronic Signature: /s/ Michael D. Mosher
                                                                         (Optional)

                                                                  State Bar No.:      14580100
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: September 24, 2015
Manner Served: Email
First Name:       Gary
Middle Name:
Last Name:        Young
Suffix:
Law Firm Name: Lamar County Attorney
Address 1:        Lamar County Courthouse
Address 2:        119 North Main
City:             Paris
State     Texas                     Zip+4: 75460

Telephone:        903/737-2458        ext.
Fax:      903/737-2455
Email:    gyoung@co.lamar.tx.us




                                                     Page 5 of 5